I agree with the majority in their disposition of the first ground of the defendant's motion to dismiss but disagree as to the second.
The majority in the first part of their opinion on this point recite that the defendant's contention is that the justice continued the case for more than three months, contrary to the provisions of P.L. 1472. They then show what the effect is of such a continuance and cite cases in support of their statements. So at the start they seem to concede that we have here an indefinite continuance for a period longer than the three months allowed by the statute. I agree with this apparent concession and if such continuance had been on the justice's own motion, nothing else appearing, I concede that the cause would then have been continued out of court. But that is not the situation here where the continuance was brought about at the instance of the defendant, was agreed to by the plaintiff and the justice, and as appears from the record proper notice of the time finally set for hearing was given to the defendant. The rule applicable to cases wherein the situation is as above set forth is well stated in 35 C.J. at page 540 as follows:
      "A party who with knowledge of the fact applies for or consents to an irregular continuance or adjournment is estopped afterward to insist, to the prejudice of the other party, that the action was thereby discontinued. So a continuance for an indefinite time at the request or with the consent of the parties will not deprive a justice of jurisdiction."
That the rule is one of universal application is apparent from the cases cited in 35 C.J. 540, notes 24 and 25 and in 35 C.J. 648, note 71. P.L. 1472 does not by express words nor by necessary implication prohibit us from applying the rule to the case at hand, nor do any of the cases cited by the majority from this jurisdiction nor any other of our cases as far as I can find. *Page 410 
Indeed it seems to me that the validity of an agreement such as we have here is impliedly recognized in Keefe v. Drake and State
v. Bruce, cited by the majority.
The reason on which the rule of estoppel is often based in such cases is that to hold otherwise would permit a party to unjustly benefit from his own act. This principle has been applied by us in at least two cases of irregular continuances brought about through the violation of statutes, other than the one here, but relating to procedure in a justice court. See Scott v. Larkin,13 Vt. 112 and Aldrich v. Bonett, 33 Vt. 202.
The plaintiff in his brief claims that under the circumstances here appearing the action was not discontinued and that the defendant is estopped to deny the jurisdiction of the justice to hear the case. To this contention I agree.
But the majority in deciding this ground of the motion rely onState v. Bruce. They say, in effect, that the instant case cannot be distinguished from the Bruce case and that the decision in the latter is controlling here. From the opinion in the Bruce case quoted from at length by the majority it is apparent that no indefinite continuance beyond the three month limit was therein presented. There it was held that the words used showed that the parties intended that the case should not be continued beyond the time limited by the statute. Thus in relying on the Bruce case to decide this ground it is apparent that the majority have selected a case not in point on what I believe to be, and what they apparently at the beginning conceded to be, the real facts and circumstances herein presented.
Moreover, I do not agree with the majority that there is no difference in the intent between the words "held open until further notice" and "held open." In the Bruce case the words used were in no way qualified. I do not disagree with the Court's conclusion as to the intention of the parties therein stated. But here the words used are qualified by "until further notice." It seems clear to me that the ordinary meaning of these latter words show an intention of the parties that the cause should stand open without any limitation and for a longer time than the three month period if the case was not set for hearing within that period. The majority apparently attach no significance to the qualifying words but I do not believe that they can properly be disregarded. *Page 411 
In the case of City of Cedar Rapids v. Rall, 115 Ia. 335,88 N.W. 826, 827, the irregular continuance was, by mutual consent of the parties, "to a date thereafter to be fixed." The statute authorized a justice of the peace, upon his own motion, to order the continuance of a case pending in his court, for a period not exceeding three days. Long after the three day limit the justice at the instance of the plaintiff set a date for hearing and gave the defendant due notice thereof. It was held that under the facts and circumstances in the case the justice did not lose jurisdiction. The significance of the words "date thereafter to be fixed" was not discussed, no question apparently having been made but that they disclosed an intention that the continuance be without limitation.
The majority state that there was no waiver of the irregularity and cite Pinney v. Petty, supra, in support of this statement. The question here is not whether the defendant waived his rights to challenge the jurisdiction of the justice because he went to trial on the merits but whether he is estopped to so challenge by his agreement to the continuance under the circumstances set forth.
I believe that the defendant is estopped to claim that the cause was discontinued and I should reverse the judgment.